Exhibit 10.1

 

ALSTON & BIRD LLP

John Latham

1201 W. Peachtree Street

Atlanta, Georgia 30309-3424

Telephone:  (404) 881-7915

Facsimile:  (404) 881-7777

john.latham@alston.com

 

Dimitri J. Nionakis

950 F Street NW

Washington, DC  20004

Telephone:  (202) 756-3158

Facsimile:  (202) 654-4948

dimitri.nionakis@alston.com

 

ATTORNEYS FOR THE SPECIAL

LITIGATION COMMITTEE OF

THE BOARD OF DIRECTORS OF

THE CHEESECAKE FACTORY INC.

 

[Additional counsel listed on

signature pages]

 

 

UNITED STATES DISTRICT COURT

 

CENTRAL DISTRICT OF CALIFORNIA

 

WESTERN DIVISION

 

In Re THE CHEESECAKE FACTORY

)

 

Case No. CV-06-6234 ABC (MANx)

INCORPORATED DERIVATIVE

)

 

 

LITIGATION

)

 

STIPULATION OF SETTLEMENT  

 

)

 

 

 

)

 

Date:    March 31, 2008  

 

)

 

Time:   10 a.m.

 

)

 

Ctrm:    680  

 

)

 

Judge:   Hon. Audrey B. Collins

 

)

 

 

This Document Relates To:

)

 

 

 

)

 

 

ALL ACTIONS

)

 

 

 

)

 

 

 

)

 

 

 

)

 

 

 

)

 

 

 

1

--------------------------------------------------------------------------------


 

This Stipulation of Settlement dated as of February 11, 2008 (“the Stipulation”)
is made and entered into by and among the following Settling Parties (as defined
further in Section IV.1.16 hereof): (i) the Representative Plaintiffs (as
defined in Section IV.1.12) on behalf of themselves and derivatively on behalf
of The Cheesecake Factory Incorporated (“The Cheesecake Factory” or “the
Company”), by and through their counsel of record in the Actions (as hereafter
defined); and (ii) the Defendants identified below, by and through their
respective counsel of record in the Actions.  The Stipulation is intended by the
Settling Parties to fully, finally, and forever resolve, discharge, and settle
the Released Claims (as defined below in Section IV.1.10), upon and subject to
the terms and conditions hereof.

 

I.                                         THE LITIGATION

 

The Cheesecake Factory, through its wholly-owned subsidiaries, operates over one
hundred full-service restaurants in the United States under the name The
Cheesecake Factory or Grand Lux Café, and also operates two bakery production
facilities.  The Cheesecake Factory was founded in 1992, and its principal
executive offices are located in Calabasas Hills, California.

 

This shareholder derivative action (the “Federal Action”) asserts claims on
behalf of nominal defendant The Cheesecake Factory against certain members of
its Board of Directors (“Board”) and certain top officers arising out of their
alleged misconduct relating to The Cheesecake Factory’s stock options dating
practices.  In addition to nominal defendant The Cheesecake Factory, the
Defendants include David Overton, Michael Dixon, Max S. Byfuglin, Peter J.
D’Amelio, Cheryl M. Slomann, Debby R. Zurzolo, Gerald W. Deitchle, Thomas L.
Gregory, Jerome Kransdorf, Karl L. Matthies, Michael Nahkunst, Linda Candioty,
and Wayne White (together, “the Individual Defendants”).

 

The Complaint in the Federal Action generally alleges that the Defendants
granted, received, and concealed backdated stock options from 1997 to 2004.  The

 

2

--------------------------------------------------------------------------------


 

Complaint further alleges that from 1997 to 2006, certain Individual Defendants
were involved in preparing annual reports and proxy statements containing
material overstatements of income and earnings due to the improper accounting
for option expense.  In addition, the Complaint alleges that certain of the
Individual Defendants engaged in unlawful insider trading based upon their
alleged knowledge of material nonpublic information regarding the backdated
options.  Finally, the Complaint claims that, due to Individual Defendants’
alleged conduct, The Cheesecake Factory was forced to undertake a costly
internal investigation and respond to an informal inquiry by the SEC (“SEC
Inquiry”).

 

In addition to this Federal Action, a separate group of plaintiffs brought
several parallel derivative actions based on many of the same factual
allegations in the Superior Court for the State of California asserting
violations of California law, which have all been consolidated in Department 309
of the Los Angeles Superior Court and are identified by Lead Case No. BC355953
(the “State Action”).  The plaintiffs in the State Action have agreed to the
terms of this Stipulation as evidenced by their signature below and agree to be
bound by the Judgment described in Section IV.1.6 below and all parties to this
Stipulation agree to entry of an order by this Court allowing the plaintiffs in
the State Action to intervene under Rule 24(b) of the Federal Rules of Civil
Procedure for the limited purpose of being bound by the terms of this
Stipulation and the Judgment to be entered hereon.  The instant action and the
State Action are collectively referred to herein as the “Actions.”

 

On January 4, 2007, The Cheesecake Factory’s Board formed a Special Litigation
Committee consisting of an outside director, David Klock, Ph.D., to advise the
Board regarding the disposition of the derivative claims in the Actions.  In
October 2007, the Special Litigation Committee completed its investigation and
concluded that a settlement of the Actions was in the best interests of the
Company.

 

3

--------------------------------------------------------------------------------


 

II.                                 DEFENDANTS’ DENIALS OF WRONGDOING AND
LIABILITY

 

Defendants expressly have denied and continue to deny all charges of liability
against them arising out of any of the conduct, statements, acts, or omissions
alleged, or that could have been alleged, in the Actions.  The Individual
Defendants assert that, at all relevant times, the Individual Defendants acted
in good faith, and in a manner they reasonably believed to be in or not opposed
to the best interests of The Cheesecake Factory and its shareholders.  The
Individual Defendants assert that they would ultimately prevail on each and all
of the claims and contentions alleged by the Representative Plaintiffs in the
Actions.

 

Nonetheless, the Individual Defendants have concluded that further conduct of
the Actions would be protracted and expensive, and that it is desirable that the
Actions be fully and finally settled in the manner and upon the terms and
conditions set forth in this Stipulation.  The Individual Defendants also have
taken into account the uncertainty and risks inherent in any litigation,
especially in complex cases like the Actions.  The Individual Defendants have,
therefore, determined that it is desirable and beneficial to The Cheesecake
Factory that the Actions be settled in the manner and upon the terms and
conditions set forth in this Stipulation.

 

III.                             CLAIMS OF THE REPRESENTATIVE PLAINTIFFS AND
BENEFITS    OF SETTLEMENT

 

The Representative Plaintiffs in each of the Actions believe that the claims
asserted in the Actions have merit. However, counsel for the Representative
Plaintiffs recognize and acknowledge the expense and length of continued
proceedings necessary to prosecute the Actions against the Defendants through
trial and through appeals.  Counsel for the Representative Plaintiffs also have
taken into account the uncertain outcome and the risk of any litigation,
especially in complex lawsuits such as the Actions, as well as the difficulties,
expense and delays inherent in such litigation.  Counsel for the Representative
Plaintiffs also are mindful of the inherent problems of proof of and possible
defenses to the claims asserted in the

 

4

--------------------------------------------------------------------------------


 

Actions.  Counsel for the Representative Plaintiffs believe, and the Company and
Individual Defendants acknowledge, that the settlement set forth in this
Stipulation confers substantial benefits upon The Cheesecake Factory.  Based on
their evaluation, counsel for the Representative Plaintiffs have determined that
the settlement set forth in the Stipulation is in the best interests of the
Representative Plaintiffs and The Cheesecake Factory.

 

IV.                            TERMS OF STIPULATION AND AGREEMENT OF SETTLEMENT

 

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among the
Representative Plaintiffs (for themselves and derivatively on behalf of The
Cheesecake Factory) and the Defendants, by and through their respective counsel
that, subject to the approval of the Court in the Federal Action, entry of a
Final Judgment as provided in this Stipulation, and satisfaction of all other
conditions set forth herein, the Actions and the Released Claims shall be
finally and fully compromised, settled and released, and the Actions shall be
dismissed with prejudice, as to all Settling Parties.

 


1.             DEFINITIONS


 


THE FOLLOWING TERMS HAVE THE MEANINGS SPECIFIED BELOW:


 


1.1           “DEFENDANTS” MEANS NOMINAL PARTY THE CHEESECAKE FACTORY AND ANY OF
ITS SUBSIDIARIES, AND THE INDIVIDUAL DEFENDANTS.

 


1.2           “EFFECTIVE DATE” MEANS THE FIRST DATE BY WHICH ALL OF THE EVENTS
AND CONDITIONS SPECIFIED IN SECTION IV.6 OF THE STIPULATION HAVE BEEN MET AND
HAVE OCCURRED.

 

1.3           “Final” means the later of: (a) the date of final affirmance on an
appeal of the Judgment, the expiration of the time for a petition for or a
denial of such writ of review of the Judgment or, if such writ is granted, the
date of final affirmance of the Judgment following review pursuant to that
grant; or (b) the date of final dismissal of any appeal from the Judgment or the
final dismissal of any proceeding on writ of review to review the Judgment; or
(c) if no appeal is filed, the expiration

 

5

--------------------------------------------------------------------------------


 

date for filing of any appeal from the Court’s Judgment approving the
Stipulation substantially in the form of Exhibit A attached hereto; i.e., thirty
(30) days after entry of the Judgment.

 

1.4           “Independent Director(s)” shall have the meaning set forth in
Section IV.2.2.C.1 below.

 

1.5           “Individual Defendants” means David Overton, Michael Dixon, Max S.
Byfuglin, Peter J. D’Amelio, Cheryl M. Slomann, Debby R. Zurzolo, Gerald W.
Deitchle, Thomas L. Gregory, Jerome Kransdorf, Karl L. Matthies, Michael
Nahkunst, Linda Candioty, and Wayne White.

 

1.6           “Judgment” or “Final Judgment” means the judgment to be entered by
this Court, substantially in the form attached as Exhibit A.

 

1.7           “Person” means an individual, corporation, limited liability
corporation, professional corporation, partnership, limited partnership, limited
liability partnership, association, joint stock company, estate, legal
representative, trust, unincorporated association, government or any political
subdivision or agency thereof, and any business or legal entity and their
spouses, heirs, predecessors, successors, representatives, or assignees.

 

1.8           “Plaintiffs’ Settlement Counsel” means Lead Counsel for the
Representative Plaintiffs in the Federal Action: Darren J. Robbins, Coughlin
Stoia Geller Rudman & Robbins LLP, 655 West Broadway, Suite 1900, San Diego,
CA92101, and Eric L. Zagar, Schiffrin & Barroway, LLP, 280 King of Prussia Road,
Radnor, PA 19087.

 

1.9           “Related Persons” means The Cheesecake Factory’s past or present
directors, officers, employees, controlling shareholders, attorneys,
accountants, insurers, reinsurers and co-insurers, legal representatives,
predecessors, successors, subsidiaries, spouses, heirs, any entity in which an
Individual Defendant has a controlling interest, any members of an Individual
Defendants’ immediate family, or

 

6

--------------------------------------------------------------------------------


 

any trust of which any Individual Defendant is the settlor or which is for the
benefit of any Individual Defendant and/or member(s) of his/her family.

 

1.10         “Released Claims” shall collectively mean all claims (including
“Unknown Claims,” as defined in Section IV.1.17 hereof), demands, rights,
actions, liabilities, damages, losses, obligations, or causes of action, whether
known or unknown, contingent or absolute, suspected or unsuspected, disclosed or
undisclosed, hidden or concealed, matured or unmatured, that have been or could
have been asserted through the Effective Date, by the Representative Plaintiffs
or The Cheesecake Factory’s Shareholders on behalf of The Cheesecake Factory,
against the Defendants or Released Persons, or any of them, that are based upon
or related to the acts, events, facts, statements, omissions, or failures to act
which were alleged or could have been alleged in either or both of the Actions
through the Effective Date.  It is the intent of the Settling Parties that no
action may hereafter be brought or prosecuted derivatively on behalf of The
Cheesecake Factory which arises from or relates to the subject matter of the
Actions.  For the avoidance of doubt, “Released Claims” shall not include any
rights or claims by the Defendants under any policies of insurance or by the
Individual Defendants against The Cheesecake Factory for indemnification,
reimbursement and/or advancement of expenses, relating to the Actions or SEC
Inquiry.

 

1.11         “Released Persons” means each and all of the Defendants and the
Related Persons.

 

1.12         “Representative Plaintiffs” means Michael Freed, Ralph Kuhns, and
Troy Siebels in the instant Federal Action and John McGee, Norman Rigotti, Gary
Cullen and Seymour H. Sachs in the consolidated State Action.

 

1.13         “Representative Plaintiffs’ Counsel” means counsel that has
appeared for any of the Representative Plaintiffs in the Actions.

 

1.14         “The Cheesecake Factory Shareholders” means all record or
beneficial owners of The Cheesecake Factory common stock as of the Effective
Date.

 

7

--------------------------------------------------------------------------------


 

1.15         “Settlement” means commencing as of the Effective Date, the
settlement of the Actions as provided in this Stipulation.

 

1.16         “Settling Parties” means, collectively, each of the Defendants and
the Representative Plaintiffs on behalf of themselves and derivatively on behalf
of The Cheesecake Factory.

 

1.17         “Unknown Claims” means any Released Claim which any Settling Party
does not know or suspect to exist in such party’s favor at the time of the
release of the Released Persons which, if known by such party, might have
affected such party’s settlement with and release of the Released Persons, or
might have affected such party’s decision not to object to this settlement. 
With respect to any and all Released Claims, upon the Effective Date, the
Settling Parties shall expressly waive, and by operation of the Judgment the
Settling Parties and The Cheesecake Factory Shareholders shall have waived,  the
provisions, rights, and benefits of California Civil Code §1542, which provides:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her  settlement with
the debtor.

 

The Settling Parties and The Cheesecake Factory Shareholders by operation of the
Judgment shall have expressly waived any and all provisions, rights, and
benefits conferred by any law of any state or territory of the United States, or
principle of common law, which is similar, comparable, or equivalent to
California Civil Code §1542.  The Settling Parties may hereafter discover facts
in addition to or different from those which such party now knows or believes to
be true with respect to the subject matter of the Released Claims, but the
Settling Parties, The Cheesecake Factory Shareholders, and The Cheesecake
Factory, upon the Effective Date, by operation of the Judgment shall have fully,
finally, and forever settled and released any and all Released Claims, known or
unknown, suspected or

 

8

--------------------------------------------------------------------------------


 

unsuspected, contingent or non-contingent, whether or not concealed or hidden,
that now exist, or heretofore have existed, upon any theory of law or equity now
existing or coming into existence in the future, including, but not limited to,
conduct that is negligent, reckless, intentional, with or without malice, or a
breach of any duty, law, or rule, without regard to the subsequent discovery or
existence of such different or additional facts.

 

2.                                      Settlement of the Derivative Claims

 

2.1                                 UNDER THIS STIPULATION AND SETTLEMENT, THE
FOLLOWING CORPORATE GOVERNANCE REFORMS ARE DESIGNED TO IMPROVE CORPORATE
GOVERNANCE AT THE CHEESECAKE FACTORY, WITH THE INTENT OF INCREASING SHAREHOLDER
VALUE.

 

2.2                                 UPON APPROVAL OF THE SETTLEMENT BY THIS
COURT, AND PROVIDED THAT ALL OF THE EVENTS AND CONDITIONS SPECIFIED IN
SECTION IV.6 OF THE STIPULATION HAVE BEEN MET AND HAVE OCCURRED, THE CHEESECAKE
FACTORY SHALL MAINTAIN AND/OR ADOPT THE CORPORATE GOVERNANCE REFORMS SET FORTH
BELOW WITHIN TWELVE MONTHS FROM THE EFFECTIVE DATE, AND THESE CORPORATE
GOVERNANCE REFORMS WILL BE OPERATIVE FOR A FOUR (4) YEAR PERIOD, UNLESS
OTHERWISE PROVIDED HEREIN.

 

A.                                    BOARD COMPOSITION

 

1.                            The Cheesecake Factory will increase the size of
its Board of Directors by one additional Independent Director.

 

2.                            Each Committee of the Board of Directors shall be
entitled to engage independent legal, financial or other advisors to assist them
in properly carrying out their duties and responsibilities. These advisors will
report directly to the Committee that engaged them.  It will be permissible for
the same independent advisors to assist more than one Committee.

 

3.                            Each standing Committee of the Board of Directors
shall have a written charter that is made available to the

 

9

--------------------------------------------------------------------------------


 

public on The Cheesecake Factory’s  website and that requires the Committee to
meet no fewer than two times per year; however, the Audit Committee shall be
required to meet no fewer than four times per year.

 

4.                            Without prior approval of the majority of the
Independent Directors, no Independent Director may sit on the board of directors
of more than two additional public companies.

 

5.                            The Independent Directors shall study and evaluate
a potential proposal to the Board of Directors whereby the nominees for election
as members to the Board of Directors  shall be elected by the affirmative vote
of the majority of votes cast at an annual meeting of shareholders. If The
Cheesecake Factory does not change its by-laws on or before the mailing of the
definitive proxy statement related to the 2009 Annual Meeting of Stockholders,
The Cheesecake Factory shall, in such proxy statement, provide the analysis and
conclusion reached by the Independent Directors as to why the Board of Directors
did not so modify the by-laws.

 

B.                                    LEAD INDEPENDENT DIRECTOR

 

1                               The Board of Directors will maintain the
position of Lead Independent Director, who shall be elected annually via secret
ballot by a majority vote of the Independent Directors who shall cast ballots.
The Lead Independent Director shall be responsible for coordinating the
activities of the Independent Directors.  In addition to the duties of all
members of the Board of Directors  (which shall not be limited or diminished by
the Lead

 

10

--------------------------------------------------------------------------------


 

Independent Director’s role), the specific responsibilities of the Lead
Independent Director are to advise the Chairman of the Board or to undertake the
following:

 

a.                                      Determine the appropriate schedule of
Board of Directors meetings after consultation with the Chief Executive
Officer/Chairman and with members of the Board of Directors, as necessary;

 

b.                                     Prepare agendas for the Board of
Directors and Committee meetings after consultation with the Chief Executive
Officer/Chairman;

 

c.                                      Assess the quality, quantity and
timeliness of the flow of information from The Cheesecake Factory’s management
that is necessary for the Independent Directors to effectively and responsibly
perform their duties, including the right of the Lead Independent Director to
specifically request the inclusion of certain material;

 

d.                                      Direct the retention of consultants who
report directly to the Board of Directors;

 

e.                                      Meet annually with the Corporate
Governance Committee to review its compliance with and implementation of The
Cheesecake Factory’s  existing corporate governance policies and the process by
which recommended revisions to corporate governance policies are submitted to
the Board of Directors;

 

f.                                        Meet annually with the Compensation
Committee to review its compliance with and implementation of The Cheesecake
Factory’s policies and procedures for evaluating and undertaking executive and
incentive based

 

11

--------------------------------------------------------------------------------


 

compensation, including stock options;

 

g.                                     Coordinate, develop the agenda for, and
moderate executive sessions of the Independent Directors, and act as principal
liaison between the Independent Directors and the Chairman of the Board and/or
Chief Executive Officer on sensitive issues;

 

h.                                     Evaluate, along with members of the
Compensation Committee and all members of the Board of Directors, the Chief
Executive Officer’s performance and meet with the Chief Executive Officer to
discuss the Board’s evaluation;

 

i.                                         Recommend the membership of
Committees of the Board of Directors, as well as the selection of Committee
Chairs; and,

 

j.                                         The Lead Independent Director shall
have the authority to retain such counsel or consultants as the Lead Independent
Director deems necessary to perform his or her responsibilities.

 

C.                                    Board Independence

 

1.                                      Two-thirds of the members of the Board
of Directors shall be “Independent Directors” which means that each such member:

 

a.                                      Has not been employed by The Cheesecake
Factory or its subsidiaries or affiliates within the last three calendar years;

 

b.                                     Has not received, during the current
calendar year or any of the three immediately preceding calendar years,
remuneration, other than de minimis remuneration, as a result of service as, or
compensation paid to an entity

 

12

--------------------------------------------------------------------------------


 

affiliated with the individual who serves as (i) an advisor, consultant, or
legal counsel to The Cheesecake Factory  or to a member of its  senior
management and (ii) a significant customer or supplier of The Cheesecake
Factory;

 

c.                                      Has no personal services
contract(s) with The Cheesecake Factory, or with any member of its  senior
management;

 

d.                                     Is not a director, trustee or officer
with a not-for-profit entity that receives significant contributions from The
Cheesecake Factory;

 

e.                                      During the current calendar year or any
of the three immediately preceding calendar years, has not had any business
relationship with The Cheesecake Factory for which The Cheesecake Factory has
been required to make disclosure under Regulation SK of the Securities and
Exchange Commission (the “SEC”), other than for service as a director or for
which relationship no more than de minimis remuneration was received in any one
such year; provided, however, that the need to disclose any relationship that
existed prior to a director joining the Board of Directors shall not in and of
itself render the director non-independent;

 

f.                                        Is not employed by a public company at
which an executive officer of The Cheesecake Factory is a member of such other
company’s compensation committee;

 

g.                                     Has not had any of the relationships
described above, with any controlled affiliate of The Cheesecake Factory;

 

h.                                     Is not a member of the immediate family
of any

 

13

--------------------------------------------------------------------------------


 

person who fails to satisfy the criteria described above; and,

 

i.                                         A director is deemed to have received
remuneration (other than as a director, including remuneration provided to a
non-executive Chairman of the Board, Committee Chairman, or Lead Director) if
remuneration, other than de minimis remuneration, was paid by The Cheesecake
Factory, its subsidiaries or affiliates, to any entity, in which the director
has a beneficial ownership interest of 5% or more, or to an entity by which the
director is employed or self-employed other than as a director. Remuneration is
deemed de minimis if such remuneration is less than $60,000 in any calendar
year, or if such remuneration is paid to an entity, it (i) did not for the
calendar year exceed the lesser of $1 million, or 5% of the gross revenues of
the entity; and (ii) did not directly result in a material increase in the
compensation received by the director from that entity.

 

D.                                    Director Stock Ownership

 

The Cheesecake Factory’s non-employee directors shall not be eligible to receive
any change-in-control payments or severance arrangements of any kind. For the
avoidance of doubt, the acceleration of stock options and restricted grants
shall not be deemed a payment or severance agreement under this paragraph.

 

E.                                      Director Education

 

Within 24 months of the Effective Date, each then member of the Board of
Directors shall attend a director education

 

14

--------------------------------------------------------------------------------


 

program through an appropriate college or university e.g. Stanford Law School
Directors College, Vanderbilt Directors College, Duke University or any other
ISS approved director education program.  All new directors shall be required to
attend a director education program within 12 months of election to the Board of
Directors, unless such individual had already attended such program within the
previous 36 months.

 

F.                                      Shareholder Meetings

 

Absent extraordinary circumstances, each member of the Board of Directors shall
be required to attend each annual shareholder meeting in person.

 

G.                                    Compensation Practices

 

1.                                      In addition to other applicable legal
requirements, The  Cheesecake Factory shall implement a plan and require the
executives to agree in writing to a provision whereby they shall disgorge to The
Cheesecake Factory the portion of bonus payments deemed appropriate by the Audit
Committee that were directly predicated upon The Cheesecake Factory’s financial
performance if (i) The Cheesecake Factory is required to prepare an accounting
restatement to correct an accounting error on an interim or annual financial
statement filed with the SEC, due to material noncompliance with any financial
reporting requirement under the federal securities laws, and (ii) such bonus was
directly based on such financial statements.

 

2.                                      The Compensation Committee shall select
and retain an independent compensation consultant to provide advice

 

15

--------------------------------------------------------------------------------


 

and guidance to the Committee as needed.  In addition, the consultant shall, at
such times as requested by the Committee, conduct a comparative market study of
The Cheesecake Factory’s executive compensation policies, practices and
procedures. This study shall be delivered to the Compensation Committee for its
use in evaluating and revising, if necessary, the compensation structure for The
Cheesecake Factory’s executives.

 

H.                                    Director Stock Ownership Requirements and
Insider Trading Controls

 

The Cheesecake Factory may not buy stock from any member of the Board of
Directors.  Applicable to any stock option grants made after the Effective Date,
any corporate director or Board-appointed officer who acquires The Cheesecake
Factory’s stock through the exercise of a stock  option must retain 33% of the
net shares (after giving effect to the tax effects of such exercise to the
individual) so acquired for at least 9 months or such earlier time as the
individual ceases to be a director or officer of The Cheesecake Factory as a
result of death, disability, illness, resignation, termination or other reason.

 

I.                                         Stock Option Practices

 

1.                                      All stock option plans adopted by The
Cheesecake Factory shall clearly define the exercise price, grant date and fair
market value of stock. The exercise price or value of any equity award shall be
determined by fair market value of The Cheesecake

 

16

--------------------------------------------------------------------------------


 

Factory’s stock on the date of grant. The fair market value of The Cheesecake
Factory’s stock shall be the closing price (or closing bid, if no sales were
reported) for a share of The Cheesecake Factory’s common stock on such day as
quoted by the exchange or over-the-counter market on which the common stock is
listed (or the exchange or market with the greatest trading volume, if quoted or
listed on more than one exchange or market).  If there is no closing sale or
closing bid price, the closing sales or bid price shall be the price on the last
preceding day for which such quotation exists.  If the common stock is not
listed or quoted on an exchange or over-the-counter market, the Board of
Directors or the Compensation Committee shall determine the fair market value in
good faith.

 

2.                                      The date of grant of an option or other
equity award shall be the date on which the Board of Directors or the
Compensation Committee makes the determination granting such option or award.
Determination shall be defined as the approval by the Board of Directors or the
Compensation Committee of all key terms, which include name of grantee, amount
of options or other equity awards to be granted, vesting schedule and expiration
date.

 

3.                                      The substance of the following clauses
shall be included in any current and/or subsequent equity incentive plan,
whether subject to stockholder approval or not:

 

a.                                      “The exercise price for each stock
option grant shall be at least 100% of the fair market value on the date of
grant.”

 

b.                                     “The date of grant of a stock option
shall, for all purposes,

 

17

--------------------------------------------------------------------------------


 

be the date on which the Board of Directors or the Compensation Committee makes
the determination granting such option.”  “Determination” shall be defined as
approval by the Board of Directors or the Compensation Committee of all key
terms, which include name of grantee, amount of stock options or other equity
awards to be granted, vesting schedule and expiration date.

 

4.                                      The Cheesecake Factory shall give notice
of the determination to each employee or consultant to whom a stock option is so
granted as soon as reasonably practicable, but in no event shall such notice be
given more than thirty days after the date of such grant.

 

5.                                      Plans shall comply with all legal
requirements for proper disclosure and accounting and shall provide appropriate
documentation for proper disclosure and accounting.

 

6.                                      Authority to grant stock option awards
shall be limited to the full Board of Directors or the Compensation Committee,
consisting of three or more Independent Directors, and shall not be delegated to
any other person or body.

 

7.                                      Stock options and awards shall be
granted only on pre-set dates which dates shall be set by the Compensation
Committee prior to the beginning of the fiscal year in which the grants are to
be made.  Provided, however, stock options or awards to new hires and promoted
employeesshall be granted at the next regularly scheduled meeting of the
Compensation Committee or the Board of Directors following the employee’s date
of employment or promotion.

 

18

--------------------------------------------------------------------------------


 

J.                                      Audit Committee

 

At least annually the Audit Committee shall meet with The Cheesecake Factory’s
Internal Auditor (see below) and its independent auditors to review, discuss and
approve The Cheesecake Factory’s accounting for stock-based compensation.

 

K.                                    New Officers

 

1.                                   The Cheesecake Factory shall have a full
time compliance officer. The compliance officer will be responsible for
oversight of all SEC filings and other disclosure issues of The Cheesecake
Factory and shall establish appropriate procedures to ensure proper reporting
and compliance. The compliance officer shall report directly to the General
Counsel, with a “dotted line” of reporting to the Audit Committee, but at least
once each year will attend a meeting of the Independent Directors.

 

2.                                      The Company shall have a full time
Internal Auditor, with experience auditing the financial records of a public
company, to provide continuous internal auditing and oversight functions to The
Cheesecake Factory. The Internal Auditor shall report directly to the Audit
Committee, with a “dotted line” of reporting to the Chief Financial Officer. The
Internal Auditor will provide the Audit Committee with an annual work plan
(including staffing and budget) for review and approval by the Audit Committee.
The Internal Auditor will provide quarterly reports to the Audit Committee

 

19

--------------------------------------------------------------------------------


 

regarding progress and results on the annual work plan.

 

2.3           THIS COURT SHALL RETAIN JURISDICTION DURING THE TERM OF THIS
STIPULATION TO RESOLVE ANY DISPUTES BETWEEN ANY OF THE PARTIES IN THE ACTIONS
CONCERNING THE  CORPORATE GOVERNANCE REFORMS SET FORTH IN SECTION IV.2.2 ABOVE.

 

2.4           IN ADDITION TO THE CORPORATE GOVERNANCE REFORMS DESCRIBED IN
SECTION IV.2.2 OF THE STIPULATION, PLAINTIFFS AND DEFENDANTS STIPULATE AND AGREE
TO THE FOLLOWING TERMS AND CONDITIONS OF SETTLEMENT:

 

A.                                    Repayment for Exercise Options

 

1.                                      THE FOLLOWING DEFENDANTS SHALL PAY THE
AMOUNTS SET FORTH BELOW TO THE CHEESECAKE FACTORY WITHIN FIVE (5) BUSINESS DAYS
FROM THE EFFECTIVE DATE OF THIS SETTLEMENT:

 

a.                                          The sum of Five Hundred Sixteen
Thousand Dollars ($516,000) to be paid by Gerald Deitchle;

 

b.                                         The sum of Three Hundred Ninety Four
Thousand Dollars ($394,000) or stock options with equivalent value (calculated
as of the date of receipt) to be paid or received from David Overton;

 

c.                                          The sum of Ten Thousand Dollars
($10,000) or stock options with equivalent value (calculated as of the date of
receipt) to be paid or received from each of Thomas Gregory, Wayne White and
Jerome Kransdorf.

 

d.                                         Consistent with Paragraph 7.2 hereof,
the above repayment for exercised options by these individuals is not deemed to
be an admission by them or any Settling Party as to any wrongdoing or as to the
merits of any claim, allegation, or defense.  Nor is the repayment designed to
serve as restitution, disgorgement or penalty for any alleged wrongdoing.

 

20

--------------------------------------------------------------------------------


 

B.                                    Tender Offer for Unexercised Options

 

THE PARTIES ACKNOWLEDGE THAT THE CHEESECAKE FACTORY INITIATED A TENDER OFFER ON
FEBRUARY 6, 2007 BY WHICH CERTAIN MISDATED OPTIONS WERE EXCHANGED FOR OPTIONS
BEARING THE CORRECT MEASUREMENT DATE AND THAT THE CHEESECAKE FACTORY HAS
ELIMINATED APPROXIMATELY THREE MILLION FOUR HUNDRED THOUSAND DOLLARS
($3,400,000) OF “EXCESS SPREAD” THROUGH THE TENDER OFFER. THE MEMBERS OF THE
BOARD OF DIRECTORS WERE AWARE OF THE ACTIONS AND THE ALLEGATIONS CONTAINED
THEREIN AT THE TIME THEY DECIDED TO INITIATE THE TENDER OFFER.

 

2.5                                 After negotiating the terms set forth above,
Representative Plaintiffs and The Cheesecake Factory reached an agreement at
arm’s length and in good faith on the amount of attorneys’ fees, costs and
expenses The Cheesecake Factory will pay to Plaintiffs’ counsel in both of the
Actions in connection with the Settlement (the “Fee and Expense Award”).  The
Cheesecake Factory has agreed to pay a Fee and Expense Award of Two Million One
Hundred Thousand Dollars ($2,100,000) as full and complete compensation to all
of Plaintiffs’ counsels’ services (including reimbursement for costs and
expenses) in the Actions, subject to Court approval of this settlement. The Fee
and Expense Award shall be paid within five business days from the entry of the
Order and Final Judgment by the Court approving the Settlement, pursuant to
disbursement instructions to be furnished by Plaintiffs’ Settlement Counsel, or
failing to receive such instructions then to the trust account of Plaintiffs’
Settlement Counsel.  Upon payment of the Fee and Expense Award as provided in
this Section 2.5, the Defendants shall be discharged from any further liability
for payment of Plaintiffs’ attorneys fees, costs or expenses in the Actions and
any disputes by and among Plaintiffs’ counsel in the Actions as to division or
allocation of the Fee and Expense

 

21

--------------------------------------------------------------------------------


 

AWARD BY AND AMONG THEMSELVES, SHALL BE RESOLVED BY THE COURT ON NOTICED
MOTION.  IN THE EVENT THE ORDER APPROVING SETTLEMENT IS REVERSED ON APPEAL, THE
FEE AND EXPENSE AWARD SHALL BE SUBJECT TO REPAYMENT IN ACCORDANCE WITH THE TERMS
OF SECTION IV.5.1 BELOW.

 

2.6           THE JUDGMENT SHALL PROVIDE THAT, WITHIN FIVE (5) BUSINESS DAYS
FROM THE JUDGMENT BEING FINAL, PLAINTIFFS’ COUNSEL IN THE STATE ACTION WILL FILE
A STIPULATION FOR DISMISSAL, WITH PREJUDICE, OF THE STATE COURT ACTION TO BE
SIGNED BY ALL PARTIES TO THAT ACTION (“STATE COURT STIPULATION FOR DISMISSAL”). 
THE STATE COURT STIPULATION FOR DISMISSAL SHALL EXPRESSLY PROVIDE THAT THE
PLAINTIFFS IN THE STATE COURT ACTION HAVE INTERVENED IN THE FEDERAL ACTION, HAVE
JOINED IN THE STIPULATION, AGREED TO BE BOUND BY THE FINAL JUDGMENT, AND BASED
THEREON ARE DISMISSING THE STATE COURT ACTION.

 

2.7           WHILE RETAINING THEIR RIGHT TO DENY LIABILITY, THE ACTIONS ARE
BEING SETTLED VOLUNTARILY BY THE PARTIES TO THIS STIPULATION AFTER CONSULTATION
WITH THEIR RESPECTIVE LEGAL COUNSEL.  THE RELEASES BETWEEN THE PARTIES INCLUDE
RELEASES OF ALL COUNSEL IN THE ACTIONS.

 

2.8           The Board of Directors of The Cheesecake Factory shall ratify and
adopt this Settlement to be effective upon the Effective Date.

 

3.             RELEASES

 

3.1           UPON THE EFFECTIVE DATE, AS DEFINED IN SECTION IV.1.2 HEREOF, THE
REPRESENTATIVE PLAINTIFFS, INDIVIDUALLY AND DERIVATIVELY ON BEHALF OF THE
CHEESECAKE FACTORY SHAREHOLDERS AND BY OPERATION OF THE JUDGMENT, SHALL BE
DEEMED TO HAVE, FULLY, FINALLY, AND FOREVER RELEASED, RELINQUISHED, AND
DISCHARGED ALL RELEASED CLAIMS AND ANY AND ALL CLAIMS ARISING OUT OF, RELATING
TO, OR IN CONNECTION WITH THE SETTLEMENT OR RESOLUTION OF THE ACTIONS AGAINST
THE RELEASED PERSONS.

 

3.2           UPON THE EFFECTIVE DATE, AS DEFINED IN SECTION IV.1.2 HEREOF, EACH
OF THE RELEASED PERSONS SHALL BE DEEMED TO HAVE, AND BY OPERATION OF THE
JUDGMENT SHALL HAVE, FULLY, FINALLY, AND FOREVER RELEASED, RELINQUISHED, AND
DISCHARGED EACH AND ALL OF THE REPRESENTATIVE PLAINTIFFS, AND COUNSEL TO THE
REPRESENTATIVE PLAINTIFFS,

 

22

--------------------------------------------------------------------------------


 

FROM ALL CLAIMS (INCLUDING UNKNOWN CLAIMS) ARISING OUT OF, RELATING TO, OR IN
CONNECTION WITH THE INSTITUTION, PROSECUTION, ASSERTION, SETTLEMENT, OR
RESOLUTION OF THE ACTIONS OR THE RELEASED CLAIMS.

 

4.             NOTICE ORDER AND SETTLEMENT HEARING

 

4.1           PROMPTLY AFTER EXECUTION OF THIS STIPULATION BY ALL PARTIES, THE
SETTLING PARTIES SHALL SUBMIT THE STIPULATION TOGETHER WITH ITS EXHIBITS TO THE
COURT AND SHALL JOINTLY REQUEST THAT THE COURT ENTER (I) AN ORDER APPROVING THE
INTERVENTION IN THE FEDERAL ACTION OF THE PLAINTIFFS IN THE STATE COURT ACTION
FOR THE LIMITED PURPOSE OF FILING THIS STIPULATION AND SEEKING ENTRY OF THE
JUDGMENT, AND (II) ENTRY OF AN ORDER (THE “NOTICE ORDER”), SUBSTANTIALLY IN THE
FORM OF EXHIBIT B HERETO, GRANTING APPROVAL FOR PUBLICATION OF THE NOTICE OF
SETTLEMENT OF DERIVATIVE ACTION (THE “NOTICE”), SUBSTANTIALLY IN THE FORM OF
EXHIBIT C HERETO, TO BE PUBLISHED ONCE IN INVESTOR’S BUSINESS DAILY.  THE
SETTLING PARTIES SHALL ALSO REQUEST THE COURT TO SCHEDULE A HEARING (THE
“SETTLEMENT HEARING”) TO FORMALLY CONSIDER ANY OBJECTIONS THAT ARE FILED IN
RESPONSE TO THE NOTICE AND APPROVE THE SETTLEMENT OF THE ACTIONS AS PROVIDED
HEREIN.

 

4.2           THE CHEESECAKE FACTORY SHALL BE RESPONSIBLE FOR THE COSTS INCURRED
IN CONNECTION WITH PROVIDING THE NOTICE TO THE CHEESECAKE FACTORY SHAREHOLDERS. 
PRIOR TO THE SETTLEMENT HEARING, PLAINTIFFS’ SETTLEMENT COUNSEL SHALL FILE WITH
THE COURT AN APPROPRIATE DECLARATION WITH RESPECT TO THE PREPARATION AND
PUBLISHING OF THE NOTICE.

 

5.             REPRESENTATIVE PLAINTIFFS’ COUNSEL’S ATTORNEYS’ FEES AND
REIMBURSEMENT OF EXPENSES

 

5.1           If the Stipulation terminates, or is canceled, or does not become
effective for any reason, or if the Judgment shall be reversed or modified upon
appeal, within five (5) business days after written notice of such event is sent
by counsel for Defendants to Plaintiffs’ Settlement Counsel, the Fees and
Expenses (including interest) shall be refunded to The Cheesecake Factory by
Counsel for the

 

23

--------------------------------------------------------------------------------


 

Representative Plaintiffs, as referenced in Section IV.2.5 above.  By signing
this Stipulation, Plaintiff’s Counsel agrees that its obligation to refund shall
be joint and several.  Each such Representative Plaintiff’s Counsel’s law firm,
as a condition of receiving such Fees and Expenses, on behalf of itself and each
partner and/or shareholder, agrees that the law firm and its partners and/or
shareholders are subject to the jurisdiction of the Court for the purpose of
enforcing the Stipulation.

 

6.             Conditions of Settlement, Effect of Disapproval, Cancellation, or
Termination

 

6.1           THE EFFECTIVE DATE OF THE STIPULATION SHALL BE CONDITIONED ON THE
OCCURRENCE OF ALL OF THE FOLLOWING EVENTS:

 

(a)           this Court has entered the Judgment, or a judgment substantially
in the form of Exhibit A attached hereto;

 

(b)           the Judgment has become Final, as defined in Section IV.1.3,
above; and

 

(c)           the State Action is dismissed with prejudice after entry of the
Final Judgment in the instant action, and this Court has entered an Order that
the Representative Plaintiffs in the State Action are bound by the Judgment in
the Federal Action.

 

6.2           IF ALL OF THE CONDITIONS SPECIFIED IN IV.6.1 ARE NOT MET, THEN THE
STIPULATION SHALL BE TERMINATED SUBJECT TO SECTION IV.6.3, UNLESS ALL PARTIES TO
THIS STIPULATION MUTUALLY AGREE IN WRITING TO WAIVE OR MODIFY ANY CONDITIONS
THAT ARE NOT SATISFIED AND OTHERWISE AGREE TO PROCEED WITH THE STIPULATION.

 

6.3           IF THE STIPULATION IS NOT APPROVED BY THIS COURT, THE STATE ACTION
IS NOT TERMINATED AS PROVIDED IN SECTION IV.6.1(C) OR THE SETTLEMENT SET FORTH
IN THE STIPULATION IS TERMINATED OR FAILS TO BECOME EFFECTIVE IN ACCORDANCE WITH
ITS TERMS, THE SETTLING PARTIES SHALL BE RESTORED TO THEIR RESPECTIVE POSITIONS
IN THE ACTIONS AS OF THE EARLIER OF THE EFFECTIVE DATE OR FEBRUARY 8, 2008.  IN
SUCH EVENT, THE TERMS AND PROVISIONS OF THE STIPULATION, WITH THE EXCEPTION OF
SECTIONS IV.1.1-1.16, 5.1, 6.2-

 

24

--------------------------------------------------------------------------------


 

6.3, 7.3-7.12 HEREIN, SHALL HAVE NO FURTHER FORCE AND EFFECT WITH RESPECT TO THE
SETTLING PARTIES AND SHALL NOT BE USED IN THE ACTIONS, THE SEC INQUIRY, OR IN
ANY OTHER PROCEEDING FOR ANY PURPOSE, AND ANY JUDGMENT OR ORDER ENTERED BY THE
COURT IN ACCORDANCE WITH THE TERMS OF THE STIPULATION SHALL BE TREATED AS
VACATED, NUNC PRO TUNC.

 

7.             MISCELLANEOUS PROVISIONS

 

7.1           THE SETTLING PARTIES (A) INTEND TO CONSUMMATE THIS STIPULATION;
AND (B) WILL COOPERATE TO THE EXTENT REASONABLY NECESSARY TO EFFECTUATE AND
IMPLEMENT ALL TERMS AND CONDITIONS OF THE STIPULATION AND WILL USE THEIR BEST
EFFORTS TO ACCOMPLISH THE FOREGOING TERMS AND CONDITIONS OF THE STIPULATION.

 

7.2           THE SETTLING PARTIES INTEND THIS STIPULATION TO BE A FINAL AND
COMPLETE RESOLUTION OF ALL DISPUTES BETWEEN THEM WITH RESPECT TO THE ACTIONS. 
THE STIPULATION COMPROMISES CLAIMS THAT ARE CONTESTED AND SHALL NOT BE DEEMED AN
ADMISSION BY ANY SETTLING PARTY AS TO THE MERITS OF ANY CLAIM, ALLEGATION, OR
DEFENSE.  WHILE RETAINING THEIR RIGHT TO DENY THAT THE CLAIMS ADVANCED IN THE
ACTIONS WERE MERITORIOUS, DEFENDANTS IN ANY STATEMENT MADE TO ANY MEDIA
REPRESENTATIVE (WHETHER OR NOT FOR ATTRIBUTION) WILL NOT DENY THAT THE ACTIONS
WERE FILED IN GOOD FAITH.  NEITHER THE REPRESENTATIVE PLAINTIFFS, NOR THEIR
RESPECTIVE COUNSEL, WILL ISSUE ANY PRESS RELEASE REGARDING THE SETTLEMENT.  THE
JUDGMENT WILL CONTAIN A STATEMENT THAT DURING THE COURSE OF THE ACTIONS, THE
PARTIES AND THEIR RESPECTIVE COUNSEL AT ALL TIMES COMPLIED WITH THE REQUIREMENTS
OF THE FEDERAL RULES OF CIVIL PROCEDURE, INCLUDING FED. R. CIV. P. 23 AND 41 AND
COMPARABLE RULES OF THE SUPERIOR COURTS OF THE STATE OF CALIFORNIA.

 

7.3           NEITHER THIS STIPULATION NOR ANY ACT PERFORMED OR DOCUMENT
EXECUTED PURSUANT TO OR IN FURTHERANCE OF THE STIPULATION: (A) IS OR MAY BE
DEEMED TO BE OR MAY BE USED AS AN ADMISSION OF, OR EVIDENCE OF, THE VALIDITY OF
ANY RELEASED CLAIM, OR OF ANY WRONGDOING OR LIABILITY OF THE INDIVIDUAL
DEFENDANTS AND/OR THE RELEASED PERSONS; OR (B) IS OR MAY BE DEEMED TO BE OR MAY
BE USED AS AN ADMISSION OF, OR

 

25

--------------------------------------------------------------------------------


 

evidence of, any fault or omission of any of the Individual Defendants and/or
the Released Persons in any civil, criminal, or administrative proceeding in any
court, administrative agency, or other tribunal.  The Defendants and the
Released Persons may file the Stipulation and/or the Judgment in any action that
may be brought against them in any state or federal court to support a defense
or counterclaim based on principles of res judicata, collateral estoppel,
release, good faith settlement, judgment bar or reduction, or any other theory
of claim preclusion or issue preclusion or similar defense or counterclaim.

 

7.4           THE EXHIBITS TO THIS STIPULATION ARE MATERIAL AND INTEGRAL PARTS
AND ARE FULLY INCORPORATED BY THIS REFERENCE.

 

7.5           THE STIPULATION MAY BE AMENDED OR MODIFIED ONLY BY A WRITING
SIGNED BY OR ON BEHALF OF ALL SETTLING PARTIES OR THEIR RESPECTIVE
SUCCESSORS-IN-INTEREST.

 

7.6           THIS STIPULATION AND THE ATTACHED EXHIBITS CONSTITUTE THE ENTIRE
AGREEMENT AMONG THE PARTIES, AND NO REPRESENTATIONS, WARRANTIES, OR INDUCEMENTS
HAVE BEEN MADE TO ANY PARTY CONCERNING THE STIPULATION OR ITS EXHIBITS, OTHER
THAN THE REPRESENTATIONS, WARRANTIES, AND COVENANTS IN SUCH DOCUMENTS.  EXCEPT
AS OTHERWISE PROVIDED, EACH PARTY SHALL BEAR ITS OWN COSTS.

 

7.7           PLAINTIFFS’ SETTLEMENT COUNSEL ARE EXPRESSLY AUTHORIZED BY THE
REPRESENTATIVE PLAINTIFFS TO TAKE ALL APPROPRIATE ACTION REQUIRED OR PERMITTED
TO BE TAKEN PURSUANT TO THE STIPULATION TO EFFECTUATE ITS TERMS AND ALSO ARE
EXPRESSLY AUTHORIZED TO ENTER INTO ANY MODIFICATIONS OR AMENDMENTS TO THE
STIPULATION THAT THEY DEEM APPROPRIATE.

 

7.8           EACH COUNSEL OR OTHER PERSON EXECUTING THE STIPULATION OR ITS
EXHIBITS ON BEHALF OF ANY PARTY WARRANTS THAT SUCH PERSON HAS THE FULL AUTHORITY
TO DO SO.

 

7.9           THE STIPULATION MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS.  EACH
EXECUTED COUNTERPART SHALL BE DEEMED TO BE ONE AND THE SAME INSTRUMENT.  A
COMPLETE SET OF ORIGINAL EXECUTED COUNTERPARTS SHALL BE FILED WITH THE COURT.

 

26

--------------------------------------------------------------------------------


 

7.10         THE STIPULATION SHALL BE BINDING UPON, AND INURE TO THE BENEFIT OF,
THE SUCCESSORS AND ASSIGNS OF THE PARTIES HERETO.

 

7.11         THE COURT SHALL RETAIN JURISDICTION TO IMPLEMENT AND ENFORCE THE
TERMS OF THE STIPULATION, AND ALL PARTIES SUBMIT TO THE JURISDICTION OF THE
COURT FOR SUCH PURPOSES.

 

7.12         THIS STIPULATION AND THE EXHIBITS SHALL BE CONSIDERED TO HAVE BEEN
NEGOTIATED, EXECUTED, AND DELIVERED, AND TO BE WHOLLY PERFORMED, IN THE STATE OF
CALIFORNIA, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO THE STIPULATION
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND GOVERNED BY, THE
INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF CALIFORNIA WITHOUT GIVING EFFECT TO
THAT STATE’S CHOICE OF LAW PRINCIPLES.

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused the Stipulation to be
executed, by their duly authorized attorneys as of the date set forth above.

 

COUNSEL IN FEDERAL ACTIONS

 

/s/

 

/s/

COUGHLIN STOIA GELLER

RUDMAN & ROBBINS LLP

Darren J. Robbins

Travis E. Downs, III

655 West Broadway, Suite 1900

San Diego, CA  92101-3301

Telephone:  (619) 231-1058

Facsimile:  (619) 231-7423

 

ROSMAN & GERMAIN LLP

Daniel L. Germain

16311 Ventura Boulevard, Suite 1200

Encino, CA  91436-2152

Telephone:  (818) 788-0877

Facsimile:  (818) 788-0885

 

 

 

/s/

COUGHLIN STOIA GELLER

RUDMAN & ROBBINS LLP

Shawn A. Williams

Monique C. Winkler

Aelish M. Baig

100 Pine Street, Suite 2600

San Francisco, CA 94111

Telephone: (415) 288-4545

Facsimile: (415) 288-4534

 

SCHIFFRIN BARROWAY TOPAZ &

KESSLER, LLP

Eric L. Zagar

Robin Winchester

280 King of Prussia Road

Radnor, PA 19087

Telephone: (610) 667-7706

Facsimile: (610) 667-7056

 

 

 

Co-Lead Counsel for Plaintiffs in

Consolidated Federal Actions and

Counsel for Plaintiffs Troy Siebels and

Ralph Kuhns

 

Lead Counsel for Plaintiffs in Consolidated Federal Actions

and Counsel for Plaintiff Michael Freed

 

 

 

28

--------------------------------------------------------------------------------


 

/s/

 

/s/

IRELL & MANELLA LLP

Charles E. Elder

Kenneth R. Heitz

David Siegel

1800 Avenue of the Stars, Suite 900

Los Angeles, CA  90067-4276

Telephone:  (310) 277-1010

Facsimile:  (310) 203-7199

 

BUCHALTER NEMER

Michael L. Wachtell

Keith Bishop

1000 Wilshire Blvd., Suite 1500

Los Angeles, CA  90017

Telephone:  (213) 891-5460

Facsimile:  (213) 630-5760

 

 

 

Counsel for The Cheesecake Factory, Inc.

Counsel for David Overton, Michael J.

Dixon, Max S. Byfuglin, Peter J.

D’Amelio, Cheryl M. Slomann, Debby

R. Zurzolo, Thomas L. Gregory,

Jerome I. Kransdorf, Karl L. Matthies,

Michael Nahdunst, Linda Candioty,

Wayne H. White, and The Cheesecake

Factory, Inc.

 

 

 

 

 

 

 

 

/s/

 

/s/

ALSTON & BIRD LLP

John Latham

One Atlantic Plaza

1201 West Peachtree Street

Atlanta, GA  30309

Telephone: (404) 881-7915

Facsimile:  (404) 881-7913

 

 

SKADDEN ARPS SLATE

MEAGHER & FLOM LLP

Richard Marmaro

330 South Grand Avenue

Suite 3400

Los Angeles, CA  90071

Telephone:  (213) 687-5480

Facsimile:  (213) 621-5480

Dimitri J. Nionakis

The Atlantic Building

950 F Street NW

Washington, DC  20004

Telephone:  (202) 756-3158

Facsimile:  (202) 654-4948

 

 

 

 

Counsel for Gerald Deitchle

 

 

 

 

Counsel to Special Litigation

Committee of the Board of Directors of

The Cheesecake Factory Incorporated

 

 

 

 

29

--------------------------------------------------------------------------------


 

COUNSEL IN STATE ACTIONS

 

/s/

 

/s/

SOLTAN & ASSOCIATES

Venus Soltan

4220 Von Karmen Avenue, Suite 200

Newport Beach, CA  92660

Telephone: (949) 729-3100

Facsimile:  (949) 729-1527

 

 

ROBBINS UMEDA & FINK, LLP

Brian J. Robbins

Jeffrey P. Fink

Shane P. Sanders

610 West Ash Street, Suite 1800

San Diego, CA  92101

Telephone:  (619) 525-3990

Facsimile:  (619) 525-3990

/s/

 

 

BARRETT, JOHNSTON &

PARSLEY

George E. Barrett

Douglas S. Johnston, Jr.

Timothy L. Miles

Laurel A. Johnston

217 Second Avenue, North

Nashville, TN  37201

Telephone: (615) 244-2202

Facsimile: (615) 252-3798

 

 

/s/

THE SHUMAN LAW FIRM

Kip B. Shuman

801 East 17th Avenue

Denver, CO 80218

Telephone: (303) 861-3003

Facsimile:  (303) 830-6920

 

Counsel for Plaintiff Gary Cullen

 

 

 

Counsel for Plaintiffs Seymour H.

Sachs and John McGee

 

 

 

 

 

/s/

 

 

ROBBINS UMEDA & FINK, LLP

Brian J. Robbins

Jeffrey P. Fink

Shane P. Sanders

610 West Ash Street, Suite 1800

San Diego, CA  92101

Telephone:  (619) 525-3990

Facsimile:  (619) 525-3990

 

 

 

 

 

Counsel for Plaintiff Norman Rigotti

 

 

 

30

--------------------------------------------------------------------------------


 

PROOF OF SERVICE

 

I am employed in the County of Los Angeles, State of California.  I am over the
age of 18 and not a party to the within action.  My business address is 1000
Wilshire Blvd., Suite 1500, Los Angeles, California 90017-2457.

 

On February 27, 2008, I served the foregoing document described as STIPULATION
OF SETTLEMENT (together with Exhibits A, B, and C thereto) on each interested
party, as stated on the attached service list.

 

X                                  (BY MAIL)  I placed an original of the
foregoing document in a sealed envelope addressed to each interested party, as
stated on the attached service list.  I placed each such envelope, with postage
thereon fully prepaid, for collection and mailing at Buchalter Nemer, P.C., Los
Angeles, California.  I am readily familiar with Buchalter Nemer, P.C.’s
practice for collection and processing of correspondence for mailing with the
United States Postal Service.  Under that practice, the correspondence would be
deposited in the United States Postal Service on that same day in the ordinary
course of business.

 

Executed on February 27, 2008, at Los Angeles, California.

 

I declare under penalty of perjury that the foregoing is true and correct.

 

_

 

 

 

Violet Carrera

 

 

 

NAME

 

 

 

 

 

 

 

/s/

 

 

 

SIGNATURE

 

31

--------------------------------------------------------------------------------


 

SERVICE LIST

 

David Siegel

Kenneth R. Heitz
Charles E. Elder

IRELL & MANELLA LLP
1800 Avenue of the Stars, Suite 900
Los Angeles, CA 90067

celder@irell.com

 

Richard Marmaro

SKADDEN ARPS SLATE

MEAGHER & FLOM LLP

330 South Grand Avenue

Suite 3400

Los Angeles, CA  90071

 

 

 

 

Travis E. Downs III.
Ellen Guiskoff

COUGHLIN STOIA GELLER

 RUDMAN & ROBBINS LLP

655 West Broadway, Suite 1900
San Diego, CA 92101-3301

travisd@csgrr.com

 

Shawn A. Williams

Monique C. Winkler

Aelish M. Baig

COUGHLIN STOIA GELLER

RUDMAN & ROBBINS LLP

100 Pine Street, Suite 2600

San Francisco, CA 94111

 

 

 

Eric L. Zagar
Robin Winchester

Sandra G. Smith

SCHIFFRIN BARROWAY TOPAZ & KESSLER, LLP
280 King of Prussia Road

Radnor, PA 19087

ezagar@sbtklaw.com

 

Daniel L. Germain

ROSMAN & GERMAIN, LLP

16311 Ventura Boulevard, Suite 1200

Encino, CA  91436-2152

germain@lalawyer.com

 

 

 

 

Brian J. Robbins

Jeffrey P. Fink

Shane P. Sanders

ROBBINS UMEDA & FINK, LLP

610 West Ash Street, Suite 1800

San Diego, CA  92101

 

 

George E. Barrett

Douglas S. Johnston, Jr.

Timothy L. Miles

Laurel A. Johnston

BARRETT, JOHNSTON &

PARSLEY

217 Second Avenue, North

Nashville, TN  37201

 

 

 

 

Venus Soltan

4220 Von Karmen Avenue, Suite 200

Newport Beach, CA  92660

 

Kip B. Shuman

THE SHUMAN LAW FIRM

801 East 17th Avenue

Denver, CO 80218

 

32

--------------------------------------------------------------------------------